NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                    File Name: 18a0085n.06

                                       CASE NO. 17-1526

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 DANIEL ERICKSEN and MICHAEL                         )                            FILED
 ERICKSEN,                                           )                      Feb 20, 2018
                                                     )                  DEBORAH S. HUNT, Clerk
       Plaintiffs-Appellants,                        )
                                                     )
                v.                                   )     ON APPEAL FROM THE
                                                     )     UNITED STATES DISTRICT
 UNITED STATES of AMERICA,                           )     COURT FOR THE EASTERN
                                                     )     DISTRICT OF MICHIGAN
       Defendant-Appellee.                           )
                                                     )

Before: NORRIS, BATCHELDER, and STRANCH, Circuit Judges.


       ALICE M. BATCHELDER, Circuit Judge. Daniel and Michael Ericksen appeal the

district court’s dismissal of their lawsuit. We AFFIRM.

                                                I.

       Customs and Border Protection (CBP) officers guarding the international border with

Canada found drugs and drug paraphernalia in Daniel Ericksen’s car, handcuffed him, and

detained him in a jail cell until local police arrived to take him into custody. Ultimately, Daniel

pled guilty to a state-court misdemeanor charge and served one month probation.

       Meanwhile, Daniel sued in federal court claiming that the CBP officers had violated his

Fourth Amendment rights by detaining him and searching his car.1 The district court dismissed

the complaint, finding that the officers had “committed no Fourth Amendment violation when

they conducted a routine search of [his] vehicle and arrested him, when he presented at an
Case No. 17-1526, Ericksen v. United States


international border checkpoint carrying marijuana and drug paraphernalia in his vehicle’s

trunk.” Ericksen v. Doe, No. 15-CV-10088, 2015 WL 4041316, at *5 (E.D. Mich. July 1, 2015).

       Daniel appealed, raising 19 issues for review, though “[h]is primary challenge [was] to

the district court’s ruling that the [officers] properly subjected him to a border search.” D.E. v.

John Doe, 834 F.3d 723, 726 (6th Cir. 2016). We affirmed and explained that “routine searches

of vehicles at the border do not require a warrant or any level of suspicion.” Id. at 727. We

further explained that Daniel’s “detention for roughly one hour was reasonable.” Id.

       Meanwhile, Daniel and his father, Michael Ericksen, sued the United States in federal

court, based largely on these same events but this time accusing the CBP officers of false arrest,

false imprisonment, and battery. The district court dismissed the suit based on issue and claim

preclusion. Ericksen v. United States, No. 16-CV-13038, 2017 WL 930034, at *1 (E.D. Mich.

Mar. 9, 2017). Specifically, the district court held that “Daniel’s claim of false arrest and

imprisonment is barred by the doctrine of issue preclusion because this court previously found

that Daniel’s detention and arrest at the international border was lawful, and the Sixth Circuit

affirmed.” Id. at *2. The court next ordered “dismissal of Daniel’s battery claim under the

doctrine of claim preclusion[,] . . . [which] operates to bar claims [that] should have been

litigated in an earlier proceeding.” Id. at *4. Finally, the court rejected Michael’s separate claim

of false arrest and imprisonment on the same basis as it had rejected Daniel’s, concluding that

“Michael has failed to state a claim for false arrest or imprisonment.” Id. at *5.

       In a separate order, the district court had previously denied the Ericksens’ motion to

disqualify the judge, which was predicated on their claim that the prior rulings against them

demonstrated the judge’s bias against them. But the court’s rulings had been legally correct, as




       1
           Daniel did not in that complaint accuse any of the officers of battery or any type of excessive force.
                                                           2
Case No. 17-1526, Ericksen v. United States


confirmed by our affirmance in the prior appeal. Therefore, the Ericksens had failed to show the

bias necessary to disqualify the judge so the judge necessarily denied the motion.

                                                 II.

       The Ericksens contend that the district court judge should have granted their motion for

his disqualification because a federal judge “shall disqualify himself in any proceeding in which

his impartiality might reasonably be questioned,” 28 U.S.C. § 455(a), and here—according to the

Ericksens—the judge’s prior rulings, which went against them, demonstrated his bias against

them. This question of whether “a reasonable person with knowledge of all the facts would

conclude that the judge’s impartiality might reasonably be questioned . . . is objective and is not

based on the subjective view of a party.” United States v. Dandy, 998 F.2d 1344, 1349 (6th Cir.

1993) (quotation marks and citation omitted). When the accusation of impartiality “springs from

the facts adduced or the events occurring at trial,” the accusing party must show that the

impartiality was “so extreme as to display clear inability to render fair judgment.” Liteky v.

United States, 510 U.S. 540, 551 (1994). Moreover, “[i]t has long been regarded as normal and

proper for a judge to sit in the same case upon its remand, and to sit in successive trials involving

the same defendant.” Id. We review the district court’s decision on such a charge for an abuse

of discretion. United States v. Adams, 722 F.3d 788, 837 (6th Cir. 2013). Here, the Ericksens

accuse the district court of impartiality because of—and only because of—the court’s rulings

against them, with which they continue to disagree. But in our view, and the view of the prior

panel, the district court’s prior rulings were legally correct, meaning that under our objective

assessment, impartiality has not reasonably been questioned in this case. Consequently, we

cannot find that the district court abused its discretion in denying the Ericksens’ motion.

       The Ericksens next contend that the district court erred by applying issue preclusion to

Daniel’s claims of false arrest and false imprisonment. But the court had previously determined,

                                                 3
Case No. 17-1526, Ericksen v. United States


and we had affirmed, that Daniel’s arrest and detention were proper, given that the search was

valid, inasmuch as searches at the border do not require a warrant or any level of suspicion.

“[O]nce a court has decided an issue of fact or law necessary to its judgment, that decision is

conclusive in a subsequent suit based on a different cause of action involving a party to the prior

litigation.” United States v. Mendoza, 464 U.S. 154, 158 (1984).

         Even accepting that Michael’s claims of false arrest and false imprisonment are not

precluded, as he was not a party to the previous litigation, see id., he nonetheless fails to state a

claim.    Under Michigan law, “brief confinements or restraints are insufficient for false

imprisonment.” Moore v. City of Detroit, 652 N.W.2d 688, 691 (Mich. Ct. App. 2002). The

only restraint on his liberty that Michael suffered was his presumed inability to leave while CBP

officers searched his bag and conducted a warrant check. That brief delay did not amount to

even constructive imprisonment or arrest.

         Finally, the Ericksens contend that the district court erred by applying claim preclusion to

Daniel’s claim of battery. Whether or not the claim is precluded, Daniel nonetheless fails to state

a claim. Daniel’s battery claim is premised on the alleged unlawfulness of his arrest; he does not

argue that excessive force was used. As the district court explained, Michigan law permits an

arresting officer to “use such force as is reasonably necessary to effect a lawful arrest.” Young v.

Barker, 405 N.W.2d 395, 402 (Mich. Ct. App. 1987). This court has already held that searching

Daniel’s car was lawful, as was detaining him afterward, D.E., 834 F.3d at 727; the arrest that

linked that search to that detention was necessarily lawful as well. Using reasonable force to

effectuate that arrest did not constitute battery.

                                                     III.

         For the foregoing reasons and as further articulated in the district court’s thorough and

well-written opinion, we AFFIRM the judgment of the district court.

                                                      4